DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, James E. Walton, on 2 September 2022.
This application has been amended as follows:

Please amend the claims as follows;

Amend claim 28 by replacing the phrase “the pull tab is adhered and is embossed so as to form” in lines 2 and 3 with the phrase “the pull tab is embossed so as to form”.

	Amend claim 29 by replacing the phrase “according to claim 27,” in line 1 with the phrase “according to claim 25,”.
Amend claim 44 by deleting the phrase “and wherein the tear layer comprises a pull tab which is unitary with the tear layer and formed by a portion of said tear layer that is folded on itself;” in lines 11-13.

	End of Examiner’s amendment.

Election/Restrictions
Claims 25, 26, and 28-43 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 44 and 45, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 25, 26, and 28-45 are allowed over the prior art.
The closest applied prior art of record is US 4,405,056 to Patterson which teaches what is described in paragraphs 32-35 of the non-final Office action filed 6 April 2022. The closest applied prior art of record does not reasonably teach or suggest a packaging film comprising a pull tab which formed from a layer which is disposed between an inner and outer layer wherein the pull tab extends through an aperture and comprises a portion that is folded on itself as required by claims 1 and 44. 
Additionally, the closest applied prior art of record does not reasonably teach or suggest a container comprising a condom in a rolled-up state wherein the container is formed from a packaging film comprising a pull tab which formed from a layer which is disposed between an inner and outer layer wherein the pull tab extends through an aperture.  As such, the closest prior art of record does not anticipate or render obvious the instantly claimed invention.  
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782